Title: From Thomas Jefferson to George Ruffin, 28 October 1799
From: Jefferson, Thomas
To: Ruffin, George



Sir
Monticello Oct. 28. 1799.

Colo. Skipwith, in a late visit to me, delivered me in your name an antient piece of armour, which he informed me had been turned up by a plough in a field of your neighborhood. it appears to be the true cotte de mailles, or hauberk of antient times, & a very sufficient defence against the arrows of the Indian aborigines of our country, and was doubtless brought over for that purpose. I recieve, Sir, with the sentiments which are due, this mark of regard from you, and I pray you to accept my sincere thanks for it. I shall certainly prize & preserve it as a rare curiosity.
I have lately recieved, from a mr Symonds in England, a letter from which the following is an extract. ‘I had, says he, a sister married about 20 years since to a mr Avery of Wiloby hill, Prince George county, up James river, Virginia. I have heard nothing of her now for more than 8. years, notwithstanding I have wrote one or two letters  to her every year, & have made every other enquiry I can think of, but all to no purpose. previous to that time I generally heard from her once a year. therefore I have every reason to believe she is no more. in some of my last letters I was desired to address him as Colonel Avery of Wiloby hill &c &c &c. to the care of Messrs. Donald & Fraser merchts. in Petersburg.’ he then proceeds to desire me ‘to make enquiry & let him know if she is dead, or living, & what is become of her husband & children, (she had five when she wrote last)’ Mr. Symonds is an entire stranger to me, having never before heard of him: but this is an office of common humanity which we are all bound to render one another. having no acquaintance myself in Prince George, I think myself fortunate in this occasion of interesting you for my correspondent, and solliciting from your goodness to procure for me the information he desires, & to enable me to answer his letter.
If time and separation have not entirely obliterated me from the remembrance of your father, who was my fellow collegian, I pray you to present him my friendly salutations, & to assure him of my constant esteem. I am respectfully Sir
Your most obedt humble servt

Th: Jefferson

